Case 6:19-cv-00239-JDK-JDL Document 78 Filed 06/05/20 Page 1 of 2 PageID #: 1395



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  QADRIYYAH SABREEN EL’AMIN BNT                      §
  ABDULLAH BEY,                                      §
                                                     §   Case No. 6:19-CV-00239-JDK-JDL
                                                     §
         Plaintiff,                                  §
                                                     §
  v.                                                 §
                                                     §
  JOHN DUE, et al.,                                  §
                                                     §
         Defendants.                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff, Qadriyyah Sabreen El’Amin Bnt Abdullah Bey, proceeding pro se and in forma

 pauperis, initiated this action against Defendants Due’s Wrecker Service, John Due, and Matt

 Johnson. In this action, Plaintiff alleges violations of her Fourteenth Amendment and Fourth

 Amendment rights arising out of a traffic stop that occurred on March 25, 2019, near Wells,

 Texas. Docket No. 23. Plaintiff also asserts state law tort claims for intentional infliction of

 emotional distress, false imprisonment, and trespass to property. Id.

        The case was referred to United States Magistrate Judge John D. Love pursuant to

 28 U.S.C. § 636.     On March 30, 2020, Judge Love issued a Report and Recommendation

 (Docket No. 71, the “Report”), recommending that all claims against the Defendants be dismissed

 with prejudice. The Magistrate Judge further recommended that Plaintiff’s motion for summary

 judgment (Docket No. 63) be denied. Plaintiff filed objections to the Report. Docket No. 76.

        The Court reviews the objected-to portions of a Report and Recommendation de novo.

 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

 makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

                                                 1
Case 6:19-cv-00239-JDK-JDL Document 78 Filed 06/05/20 Page 2 of 2 PageID #: 1396



 1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute,

 28 U.S.C § 636(b)(1) (extending the time to file objections from ten to fourteen days). The

 Court reviews all unobjected-to portions of the Report and Recommendation only for clear error

 or abuse of discretion. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert.

 denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are

 filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed Plaintiff’s objections de novo, the Court concludes that they are without

 merit and that the findings and conclusions of the Magistrate Judge are correct.

 Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that

 the Magistrate Judge’s Report (Docket No. 71) is ADOPTED as the opinion of this Court.

 Plaintiff’s claims against the Defendants are DISMISSED WITH PREJUDICE. Plaintiff’s

 motion for summary judgment is DENIED. Docket No. 63. All other pending motions are

 DENIED AS MOOT.

        So ORDERED and SIGNED this 5th             day of June, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
